Notice of Pre-AIA  or AIA  Status
Notice of Allowability
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to ‘After Final Response’ filed on 03/08/2021.
Claims 1, 6-12 and 17-20 are subject to examination. The amendment and applicant’s remarks have been fully considered and entered by the examiner.
Allowable Subject Matter
2.	Claims 1, 6-12 and 17-20 respectively, are renumbered as claims 1, 2-8 and 9-12 respectively, are allowable.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
	The independent claims 1 and 12 have been amended to include subject matter from dependent claims 2-5 and 13-16.
The prior arts of record, individually or in combination, do not teach in entirety the independent claims as amended when read in light of the specification. The prior art of records fails to disclose, suggest or teach:
“store browsing history data indicative of the browsing history of the browser application, the browser history including an indication of the at least one web resource; and 

execute a machine learning algorithm (MLA), the MLA having been previously trained on a sample that is marked as human like navigational pattern, and configured to determine if a set of predetermined features of a given navigational session is indicative of one of a low likelihood of the user being a bot, or a high likelihood of the user being a bot; 
the method comprising: 
receiving, by the email server, a request from the browser application to create an email account for at least one of sending and receiving an electronic message over the communication network, the request comprising at least the unique browser ID; 
acquiring, from the tracking server, the browsing history data associated with the unique browser ID, the acquiring the browsing history data comprising retrieving the browsing history data from the tracking server executing a web analytic application servicing the at least one web resource, the browsing history data comprising: 
an access time for each of the at least one web resources by the browser application; and 
one or more uniform resource locators (URLs) sorted chronologically based on its respective access time, each of the one or more URLs corresponding to a respective one of the at least one web resources; 

parsing the chronologically sorted one or more URLs into one or more navigational sessions, the one or more navigational session comprising at least one of the one or more URLs accessed by the browser application during a period of time starting with a connection to the communication network by the browser application and terminating with a disconnection from the communication network by the browser application;
16570168.1Serial No.: 15/893,824 	Art Unit: 2453retrieving the set of predetermined features for each of the one or more navigational sessions, the set of predetermined features comprising at least one of: 
a duration of a given navigational session; 
a number of recurrence of URLs having a same host name in the given navigational session; 
a presence of a URL associated with a search engine service in the given navigational session; 
a number of URLs contained within the given navigational session; and 
assigning, for each of the one or more navigational sessions, one of (i) a logical pattern score value representing the low likelihood of the user being a bot, 
wherein the assigning the logical pattern score value comprises: 
inputting the retrieved set of features to the MLA; 
assigning the logical pattern score value upon determining that the retrieved set of features are indicative of the low likelihood of the user being a bot; 
the assigning the non-logical pattern score value comprises: 
inputting the retrieved set of features to the MLA;16570168.1Serial No.: 15/893,824Art Unit: 2453 
Examiner: KHAKURAL, SUJANAResponse to Final Office ActionMarch 8, 2021assigning the non-logical pattern score value upon determining that the retrieved set of features are indicative of the high likelihood of the user being a bot; 
obtaining the user score by aggregating the logical pattern score value and the non-logical pattern score value of the one or more navigational sessions and further dividing by a total number of navigational sessions included in the browsing history data; 
upon determining that the user score is indicative of a higher likelihood that the user is the bot, performing a restrictive action to the request.”

The amended independent claims show in detail the process of storing browsing history data for the browser application, associating the stored browsing history data with the unique browser ID, using a machine learning 
The dependent claims that depend upon of the above-mentioned allowable independent claims are therefore allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 7:30AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                              
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        

4/5/21